DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shawn Diedtrich (Reg. No. 58,176, Tel. No. 602-551-6687) on 08 March 2022.
The application has been amended as follows: 
Claim 5, lines 8-10 are amended as follows:
--a bracket clamp affixed to the outside of the flange cover, the bracket clamp having one or more bolt pivot pins secured within the bracket clamp operatively connected to exert a force on the flange cover using a tightening nut,
wherein the closed-end cylinder is forced off the second end of the hollow cylinder when the pressure inside the collection area is more than a pre-determined pressure.--

Claim 7 is cancelled.

Allowable Subject Matter
Claims 1-2, 4-6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, the closest prior art references, Woods et al. (US 7,716,967 B2) (hereinafter Woods) in view of Fetzer (US 6,367,843 B1) (hereinafter Fetzer), teach various limitations found in the claims as described in the Office Action mailed on 23 November 2021. The prior art fails to teach or provide motivation for wherein when the pressure against the leak indicator is greater than a pre-determined pressure, the leak indicator is forced off the indicator body, in combination with the rest of the limitations found in the claims. See Applicant Arguments/Remarks filed on 23 February 2022.
Regarding claims 2 and 4, they are dependent on claim 1.
Regarding claims 6 and 8, they are dependent on claim 5.
Regarding claim 9, the closest prior art references, Woods in view of Fetzer and Tombler, JR. et al. (US 2005/0046180 A1) (hereinafter Tombler), teach various limitations found in the claim as described in the Office Action mailed on 23 November 2021. The prior art fails to teach or provide motivation for wherein the ridge is situated around the outside of the flag body which maintains a seal between the outside of the flag body and the inside of the flag cap until the pressure of the area overcomes the tension of the ridge’s seal with the flag cap, in combination with the rest of the limitations found in the claim.
Regarding claims 10-12, they are dependent on claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861